        Case 1:17-cv-02559-KBJ Document 18-1 Filed 11/13/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 KOCH MINERALS SÀRL
 Chemin Des Primeveres 45
 Fribourg, 1700 Switzerland

 KOCH NITROGEN INTERNATIONAL SÀRL
 Chemin de Primeveres 45                                 Civil Action No: 17-cv-02559-KBJ
 Case Postale 592
 Fribourg, 1701 Switzerland

               Plaintiffs,

        v.

 BOLIVARIAN REPUBLIC OF VENEZUELA;
 Ministerio del Poder Popular para Relaciones
 Exteriores
 Oficina de Relaciones Consulares
 Avenida Urdaneta
 Esquina Carmelitas a Puente Llaguno
 Piso 1 del Edificio Anexo a la Torre MRE
 Caracas, 1010
 República Bolivariana de Venezuela,

               Defendant,



                      DECLARATION OF ALEXANDER A. YANOS

       Pursuant to 28 U.S.C § 1746, I, Alexander A. Yanos, hereby declare as follows;

       1.     I am an attorney at Alston & Bird, LLP and counsel for Koch Minerals Sàrl

(“KOMSA”) and Koch Nitrogen International Sàrl (“KNI”) (collectively “the Koch Plaintiffs”)

in the above-captioned matter.

       2.     I submit this declaration in support of the Report on Status of Service of Process

filed on November 13, 2018.

       3.     Attached hereto as Exhibit 1 is a true and correct copy of the Koch Plaintiffs’

“Request for Service Abroad of Judicial or Extrajudicial Documents,” dated January 11, 2018.
         Case 1:17-cv-02559-KBJ Document 18-1 Filed 11/13/18 Page 2 of 2



       4.      Attached hereto as Exhibit 2 is a true and correct copy of a FedEx Proof of

Delivery, dated January 25, 2018.

       5.      Attached hereto as Exhibit 3 is a true and correct copy of “Venezuela – Central

Authority & Practical Information” from the website of the Hague Conference on Private

International Law, available at https://www.hcch.net/en/states/authorities/details3/

?aid=280 (last updated on October 8, 2018).

       6.      Attached hereto as Exhibit 4 is a true and correct copy of the Koch Plaintiffs’

“Request for Service Abroad of Judicial or Extrajudicial Documents,” dated June 1, 2018.

       7.      Attached hereto as Exhibit 5 is a true and correct copy of a FedEx Proof of

Delivery, dated June 13, 2018.

       8.      Attached hereto as Exhibit 6 is a true and correct copy of “Case Details: Koch

Minerals Sàrl & Koch Nitrogen Int’l Sàrl v. Bolivarian Republic of Venezuela, ICSID Case No.

ARB/11/19,” available on the website of the International Centre for Settlement of Investment

Disputes at https://icsid.worldbank.org/en/Pages/cases/casedetail.aspx?CaseNo=ARB/11/19.

       9.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

 Dated: November 13, 2018                     Respectfully submitted,
        New York, New York                    /s/Alex Yanos
                                              Alex Yanos (Bar No. NY0219)
                                              ALSTON & BIRD LLP
                                              90 Park Avenue
                                              New York, NY 10016
                                              Tel: 202-210-9400
                                              Fax: 212-210-9444
                                              alex.yanos@alston.com
